     MARLIN & SALTZMAN, LLP
1    Stanley D. Saltzman (SBN 90058)
     Tatiana G. Avakian (SBN 298970)
2    29800 Agoura Road, Suite 210
     Agoura Hills, California 91301
3    Telephone: (818) 991-8080
     Facsimile: (818) 991-8081
4    ssaltzman@marlinsaltzman.com
     tavakian@marlinsaltzman.com
5
     LAWYERS for JUSTICE, PC
6    Edwin Aiwazian (SBN 232943)
     Arby Aiwazian (SBN 269827)
7    Tara Zabehi (SBN 314706)
     410 West Arden Avenue, Suite 203
8    Glendale, California 91203
     Telephone: (818) 265-1020
9    Facsimile: (818) 265-1021
     edwin@lfjpc.com
10   arby@lfjpc.com
     tara@lfjpc.com
11
     Attorneys for Plaintiff
12   MARY MOORE
13   (Counsel Continued on Next Page)
14
                                  UNITED STATES DISTRICT COURT
15
                  NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
16
      MARY MOORE, individually, and on behalf of      CASE NO. 4:19-cv-01519-HSG
17
      other members of the general public similarly
      situated,                                       [Assigned for all purposes to the Honorable
18                                                    Haywood S. Gilliam, Courtroom 2 – 4th Floor]
19                   Plaintiff,
      v.                                              JOINT STIPULATION AND
20                                                    PROTECTIVE ORDER –
      ADDUS HEALTHCARE, INC., an unknown              CONFIDENTIAL DESIGNATION
21
      business entity; ADDUS HOMECARE, INC., an
      unknown business entity; and DOES 1 through     Complaint Filed: July 11, 2017
22                                                    FAC Filed:       March 21, 2019
      100, inclusive,
23                                                    Jury Trial Date: None Set
                   Defendants.
24

25

26

27

28

                                             1             Case No. 4:19-cv-01519-HSG
           JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
     AKIN GUMP STRAUSS HAUER & FELD LLP
1    Gregory W. Knopp (SBN 237615)
     Gary M. McLaughlin (SBN 217832)
2    Victor A. Salcedo (SBN 317910)
     1999 Avenue of the Stars, Suite 600
3    Los Angeles, California 90067
     Telephone: (310) 229-1000
4    Facsimile: (310) 229-1001
     gknopp@akingump.com
5    gmclaughlin@akingump.com
     vsalcedo@akingump.com
6
     Attorneys for Defendants
7    ADDUS HEALTHCARE, INC. and ADDUS HOMECARE
     CORPORATION
8

9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                         2             Case No. 4:19-cv-01519-HSG
       JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1        1. PURPOSES AND LIMITATIONS

2            Disclosure and discovery activity in this action are likely to involve production of confidential,

3    proprietary, or private information for which special protection from public disclosure and from use

4    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

5    hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

6    acknowledge that this Order does not confer blanket protections on all disclosures or responses to

7    discovery and that the protection it affords from public disclosure and use extends only to the limited

8    information or items that are entitled to confidential treatment under the applicable legal principles.

9    The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective

10   Order does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth

11   the procedures that must be followed and the standards that will be applied when a party seeks

12   permission from the court to file material under seal.

13       2. DEFINITIONS

14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

15   or items under this Order.

16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

18   Civil Procedure 26(c).

19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

20   well as their support staff).

21           2.4     Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

23           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

24   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

25   transcripts, and tangible things), that are produced or generated in disclosures or responses to

26   discovery in this matter.

27           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the

28   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

                                           3             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    in this action.

2            2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

3    does not include Outside Counsel of Record or any other outside counsel.
4            2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
5    entity not named as a Party to this action.
6            2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
7    but are retained to represent or advise a party to this action and have appeared in this action on behalf
8    of that party or are affiliated with a law firm which has appeared on behalf of that party.

9            2.10      Party: any party to this action, including all of its officers, directors, employees,
10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
11           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
12   in this action.
13           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
14   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
15   or retrieving data in any form or medium) and their employees and subcontractors.

16           2.13      Protected Material: any Disclosure or Discovery Material that is designated as
17   “CONFIDENTIAL.”
18           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
19   Producing Party.
20       3. SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected Material (as
22   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

23   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
25   However, the protections conferred by this Stipulation and Order do not cover the following
26   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
27   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
28   publication not involving a violation of this Order, including becoming part of the public record

                                           4             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    through trial or otherwise; and (b) any information known to the Receiving Party prior to the disclosure

2    or obtained by the Receiving Party after the disclosure from a source who obtained the information

3    lawfully and under no obligation of confidentiality to the Designating Party. Any use of Protected

4    Material at trial shall be governed by a separate agreement or order.

5       4. DURATION

6           Even after final disposition of this litigation, the confidentiality obligations imposed by this
7    Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
8    otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

9    defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
10   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
11   limits for filing any motions or applications for extension of time pursuant to applicable law.
12      5. DESIGNATING PROTECTED MATERIAL
13          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
14   Non-Party that designates information or items for protection under this Order must take care to limit
15   any such designation to specific material that qualifies under the appropriate standards. The

16   Designating Party must designate for protection only those parts of material, documents, items, or oral
17   or written communications that qualify – so that other portions of the material, documents, items, or
18   communications for which protection is not warranted are not swept unjustifiably within the ambit of
19   this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
21   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
22   encumber or retard the case development process or to impose unnecessary expenses and burdens on

23   other parties) expose the Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it designated for
25   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
26   that it is withdrawing the mistaken designation.
27          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,
28   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

                                           5             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    Discovery Material that qualifies for protection under this Order must be clearly so designated before

2    the material is disclosed or produced.

3           Designation in conformity with this Order requires:

4                   (a) for information in documentary form (e.g., paper or electronic documents, but

5    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

6    affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

7    or portions of the material on a page qualifies for protection, the Producing Party also must clearly

8    identify the protected portion(s) (e.g., by making appropriate markings in the margins).

9           A Party or Non-Party that makes original documents or materials available for inspection need

10   not designate them for protection until after the inspecting Party has indicated which material it would

11   like copied and produced. During the inspection and before the designation, all of the material made

12   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

13   the documents it wants copied and produced, the Producing Party must determine which documents,

14   or portions thereof, qualify for protection under this Order. Then, before producing the specified

15   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

16   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the
17   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

18   markings in the margins).

19                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

20   Designating Party identify on the record, before the close of the deposition, hearing, or other

21   proceeding, all protected testimony.

22                  (c) for information produced in some form other than documentary and for any other

23   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

24   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion

25   or portions of the information or item warrant protection, the Producing Party, to the extent

26   practicable, shall identify the protected portion(s).
27          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

28   designate qualified information or items does not, standing alone, waive the Designating Party’s right

                                           6             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    to secure protection under this Order for such material. Upon timely correction of a designation, the

2    Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

3    the provisions of this Order.

4       6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

5           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
6    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
7    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
8    or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

9    confidentiality designation by electing not to mount a challenge promptly after the original designation
10   is disclosed.
11          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process
12   by providing written notice of each designation it is challenging and describing the basis for each
13   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite
14   that the challenge to confidentiality is being made in accordance with this specific paragraph of the
15   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

16   process by conferring directly (in voice to voice dialogue; other forms of communication are not
17   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must
18   explain the basis for its belief that the confidentiality designation was not proper and must give the
19   Designating Party an opportunity to review the designated material, to reconsider the circumstances,
20   and, if no change in designation is offered, to explain the basis for the chosen designation. A
21   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this
22   meet and confer process first or establishes that the Designating Party is unwilling to participate in the

23   meet and confer process in a timely manner.
24          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
25   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
26   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial
27   notice of challenge or within 14 days of the parties agreeing that the meet and confer process will not
28   resolve their dispute, whichever is earlier. Each such motion must be accompanied by a competent

                                           7             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    declaration affirming that the movant has complied with the meet and confer requirements imposed

2    in the preceding paragraph. Failure by the Designating Party to make such a motion including the

3    required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

4    confidentiality designation for each challenged designation. In addition, the Challenging Party may

5    file a motion challenging a confidentiality designation at any time if there is good cause for doing so,

6    including a challenge to the designation of a deposition transcript or any portions thereof. Any motion

7    brought pursuant to this provision must be accompanied by a competent declaration affirming that the

8    movant has complied with the meet and confer requirements imposed by the preceding paragraph.

9           The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

10   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

11   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

12   Designating Party has waived the confidentiality designation by failing to file a motion to retain

13   confidentiality as described above, all parties shall continue to afford the material in question the level

14   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

15   challenge.

16      7. ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
20   categories of persons and under the conditions described in this Order. When the litigation has been
21   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
22   DISPOSITION).

23          Protected Material must be stored and maintained by a Receiving Party at a location and in a
24   secure manner that ensures that access is limited to the persons authorized under this Order.
25          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
26   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
27   information or item designated “CONFIDENTIAL” only to:
28                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                           8             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

2    information for this litigation and who have signed the “Acknowledgment and Agreement to Be

3    Bound” that is attached hereto as Exhibit A;

4                   (b) the officers, directors, and employees (including House Counsel) of the Receiving

5    Party to whom disclosure is reasonably necessary for this litigation and who have signed the

6    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

7                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

8    reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

9    to Be Bound” (Exhibit A);

10                  (d) the court and its personnel;

11                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

12   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

16   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

18   bound by the court reporter and may not be disclosed to anyone except as permitted under this

19   Stipulated Protective Order.

20                  (g) the author or recipient of a document containing the information or a custodian or

21   other person who otherwise possessed or knew the information.

22      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23           LITIGATION
24           If a Party is served with a subpoena or a court order issued in other litigation that compels
25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
26   must:
27                  (a) promptly notify in writing the Designating Party. Such notification shall include a

28

                                          9             Case No. 4:19-cv-01519-HSG
        JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    copy of the subpoena or court order;

2                   (b) promptly notify in writing the party who caused the subpoena or order to issue in
3    the other litigation that some or all of the material covered by the subpoena or order is subject to this
4    Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
5                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
6
     Designating Party whose Protected Material may be affected.
7
            If the Designating Party timely seeks a protective order, the Party served with the subpoena or
8
     court order shall not produce any information designated in this action as “CONFIDENTIAL” before
9
     a determination by the court from which the subpoena or order issued, unless the Party has obtained
10
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
11
     seeking protection in that court of its confidential material – and nothing in these provisions should
12
     be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
13
     directive from another court.
14
        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
15
            LITIGATION
16
                    (a) The terms of this Order are applicable to information produced by a Non-Party in
17
     this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
18
     connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
19
     in these provisions should be construed as prohibiting a Non-Party from seeking additional
20
     protections.
21
                    (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
22
     Party’s confidential information in its possession, and the Party is subject to an agreement with the
23
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
24
                            (1) promptly notify in writing the Requesting Party and the Non-Party that
25
     some or all of the information requested is subject to a confidentiality agreement with a Non-Party;
26
                            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
27
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the
28

                                           10             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    information requested; and

2                           (3) make the information requested available for inspection by the Non-Party.

3                   (c) If the Non-Party fails to object or seek a protective order from this court within 14

4    days of receiving the notice and accompanying information, the Receiving Party may produce the

5    Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

6    seeks a protective order, the Receiving Party shall not produce any information in its possession or

7    control that is subject to the confidentiality agreement with the Non-Party before a determination by

8    the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

9    seeking protection in this court of its Protected Material.

10         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
12   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
13   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
14   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
15   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

16   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
17   Bound” that is attached hereto as Exhibit A.
18         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19           MATERIAL
20           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
21   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
22   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

23   modify whatever procedure may be established in an e-discovery order that provides for production
24   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25   parties reach an agreement on the effect of disclosure of a communication or information covered by
26   the attorney-client privilege or work product protection, the parties may incorporate their agreement
27   in the stipulated protective order submitted to the court.
28   ///

                                             11             Case No. 4:19-cv-01519-HSG
           JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1       12. MISCELLANEOUS

2             12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

3    its modification by the court in the future.

4             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

5    no Party waives any right it otherwise would have to object to disclosing or producing any information

6    or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives

7    any right to object on any ground to use in evidence of any of the material covered by this Protective

8    Order.

9             12.3   Filing Protected Material. Without written permission from the Designating Party or a

10   court order secured after appropriate notice to all interested persons, a Party may not file in the public

11   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

12   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to

13   a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

14   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at

15   issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

16   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

17   denied by the court, then the Receiving Party may file the information in the public record pursuant

18   to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

19      13. FINAL DISPOSITION

20            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
21   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
22   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

23   summaries, and any other format reproducing or capturing any of the Protected Material. Whether the
24   Protected Material is returned or destroyed, the Receiving Party must submit a written certification to
25   the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
26   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
28   compilations, summaries or any other format reproducing or capturing any of the Protected Material.

                                           12             Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings, motion

2    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

3    trial exhibits, expert reports, attorney work product, and consultant and expert work product, even if

4    such materials contain Protected Material. Any such archival copies that contain or constitute

5    Protected Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

6    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

7
     DATED: March 5, 2020                         MARLIN & SALTZMAN, LLP
8                                                 LAWYERS FOR JUSTICE
9

10                                                By:     /s/ Tatiana G. Avakian
                                                          Stanley D. Saltzman, Esq.
11                                                        Tatiana G. Avakian, Esq.
                                                          Attorneys for Plaintiff
12                                                        MARY MOORE
13
     DATED: March 5, 2020                  AKIN GUMP STRAUSS HAUER & FELD LLP
14

15

16                                                By:     /s/ Gary M. McLaughlin
                                                          Gregory W. Knopp, Esq.
17                                                        Gary M. McLaughlin, Esq.
                                                          Victor A. Salcedo, Esq.
18                                                        Attorneys for Defendants
                                                          ADDUS HOMECARE, INC. and ADDUS
19
                                                          HEALTHCARE, INC.
20

21
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23   DATED: 3/6/2020                         _____________________________________
24                                                  Hon. Haywood S. Gilliam, Jr.

25

26

27

28

                                          13             Case No. 4:19-cv-01519-HSG
        JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
1                                                   EXHIBIT A

2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3    I, _____________________________ [print or type full name], of _________________ [print or type

4    full address], declare under penalty of perjury that I have read in its entirety and understand the

5    Stipulated Protective Order that was issued by the United States District Court for the Northern

6    District of California on [date] in the case of ___________ [insert formal name of the case and the

7    number and initials assigned to it by the court]. I agree to comply with and to be bound by all the
     terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
8
     could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
9
     will not disclose in any manner any information or item that is subject to this Stipulated Protective
10
     Order to any person or entity except in strict compliance with the provisions of this Order.
11
     I further agree to submit to the jurisdiction of the United States District Court for the Northern
12
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
13
     if such enforcement proceedings occur after termination of this action.
14
     I hereby appoint __________________________ [print or type full name] of
15
     _______________________________________ [print or type full address and telephone number] as
16
     my California agent for service of process in connection with this action or any proceedings related to
17
     enforcement of this Stipulated Protective Order.
18

19
     Date: ______________________________________
20
     City and State where sworn and signed: _________________________________
21

22   Printed name: _______________________________
23

24   Signature: __________________________________
25

26

27

28

                                                                                 Case No. 4:19-cv-01519-HSG
         JOINT STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION
